      Case 1:20-cv-03914-MMB Document 52         Filed 08/25/21   Page 1 of 53

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER

AMERICAN PACIFIC PLYWOOD, INC.,                  )
U.S. GLOBAL FOREST, INC. and                     )
INTERGLOBAL FOREST, LLC,                         )
        Plaintiff and Consolidated Plaintiffs,   )
                                                 )
      and                                        )        PUBLIC VERSION
                                                 )
LB WOOD CAMBODIA CO., LTD. and                   )
CAMBODIAN HAPPY HOME WOOD                        )        Consol. Court 20-03914
PRODUCTS CO., LTD.,                              )
        Plaintiff-Intervenors,                   )
                                                 )
      v.                                         )
                                                 )
UNITED STATES,
                                                 )
         Defendant,
                                                 )
      and                                        )
                                                 )
COALITION FOR FAIR TRADE IN                      )
HARDWOOD PLYWOOD,                                )
         Defendant-Intervenor.                   )
                                                 )

    PLAINTIFF-INTERVENORS LB WOOD CAMBODIA CO., LTD. AND
   CAMBODIAN HAPPY HOME WOOD PRODUCTS CO., LTD. RULE 56.2
      MEMORANDUM IN SUPPORT OF MOTION FOR JUDGMENT
                  UPON THE AGENCY RECORD

                                                     Gregory S. Menegaz
                                                     J. Kevin Horgan
                                                     Alexandra H. Salzman
                                                     DEKIEFFER & HORGAN, PLLC
                                                     Suite 410
                                                     1090 Vermont Ave, N.W.
                                                     Washington, D.C. 20005
                                                     Counsel to Plaintiff-Intervenors
Dated: August 25, 2021
       Case 1:20-cv-03914-MMB Document 52                    Filed 08/25/21       Page 2 of 53




                                 TABLE OF CONTENTS


I.     INTRODUCTION ........................................................................... 1

II. RULE 56.2 STATEMENT .............................................................. 2

       A.     Administrative Determinations Subject to Appeal.............. 2

       B.     Issues Presented .................................................................... 3

III.    STANDARD OF REVIEW ........................................................... 4

IV.     SUMMARY OF ARGUMENT ...................................................... 5

V.      ARGUMENT ................................................................................. 6

       A.     TRLED’s Imposition of Interim Measures Violates
              Plaintiff-Intervenors’ Procedural Due Process Rights ........ 6

              1. Facts Relied Upon By TRLED in Imposing
                 Interim Measures ............................................................. 6

              2. TRLED’s Interim Measures are Invalid Because
                 They Lacked the Minimal Protections of
                 Procedural Due Process and Did Not Support A
                 Reasonable Suspicion of Evasion ..................................... 8

              3. Plaintiff-Intervenors Have No Administrative
                 Remedies for Periodic Review of Their Exports to
                 the U.S. ............................................................................ 18

       B.     TRLED’s Final Determination Is Unreasonable and
              Arbitrary .............................................................................. 22

              1. TRLED’s Determination of Evasion Is Arbitrary
                 and Based On An Incomplete and Inaccurate
                 Agency Record ................................................................. 25

                          a. TRLED Did Not Issue Supplemental
                             Questionnaires Regarding Perceived


                                                   i
      Case 1:20-cv-03914-MMB Document 52              Filed 08/25/21     Page 3 of 53




                          Deficiencies in Plaintiff-Intervenors’
                          Responses and Records ..................................... 26

                      b. TRLED Based Its Determination on
                         Flawed Information and Confidential
                         Information That It Never Disclosed to
                         Plaintiff-Intervenors. ........................................ 34

      C.   ORR’s Administrative Review in EAPA Inv. 7321 ............ 37

           1. ORR’s Mis-Handling of Plaintiff-Intervenors’
              Review Requests ............................................................. 39

           2. ORR Failed to Conduct a De Novo Review of
              TRLED’s Final Determination ....................................... 41

VI.    CONCLUSION AND PRAYER FOR RELIEF .......................... 45




                                            ii
         Case 1:20-cv-03914-MMB Document 52                        Filed 08/25/21       Page 4 of 53




                                   TABLE OF AUTHORITIES


CASES

Bowe-Passat v. United States, 17 C.I.T. 335 (1993). .............................. 30
Bowman Transp., Inc. v. Arkansas-Best Freight System, Inc., 419
U.S. 281 (1974) ............................................................................................ 4

Changzhou Wujin Fine Chemical Factory Co. v. United States, 701
F.3d 1367 (Fed. Cir. 2012) .......................................................................... 4

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402
(1971) ......................................................................................................... 44

Connecticut v. Doehr, 501 U.S. 1 (1991) .................................................. 12
FCC v. Fox Television Stations, Inc., 556 U.S. 502 (2009) ..................... 27
Kwo Lee, Inc. v. United States, 24 F. Supp. 3d 1322 (Ct. Int'l
Trade 2014). ............................................................................................. 11

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co.,
463 U.S. 29 (1983) ............................................................................... 32, 40

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306 (1950) ........... 45
USX Corp. v. United States, 11 CIT 82, 655 F. Supp. 487 (1987) .......... 45


STATUTES

5 U.S.C. § 555(b) ........................................................................................ 13

19 U.S.C. § 1517(a)(6)(A)(i) ......................................................................... 1

19 U.S.C. § 1517(f)(1) ................................................................................ 39

19 U.S.C. § 1517(g)(2) ................................................................................. 4



                                                        iii
        Case 1:20-cv-03914-MMB Document 52                    Filed 08/25/21       Page 5 of 53




19 U.S.C. § 1675(a)(1)(A) .............................................................. 18-19, 21

19 U.S.C. § 1675(a)(1)(B) .............................................................. 18-19, 21

19 U.S.C. § 1677f-1(c)(1) ........................................................................... 19

19 U.S.C. § 1677f-1(e)(1) ........................................................................... 19



REGULATIONS

19 CFR § 165.1 .......................................................................................... 39

19 CFR § 165.25(a) .................................................................................... 40

19 CFR § 165.41(a) .................................................................................... 40



ADMINISTRATIVE DECISIONS

Aluminum Extrusions from China: Preliminary Results of
Antidumping Duty Administrative Review; 2019-2020, 86 FR
43168 (Dep’t Commerce Aug. 6, 2021) .................................................... 20

Certain Hardwood Plywood Products from the People’s Republic
of China: Amended Final Determination of Sales at Less Than
Fair Value and Antidumping Duty Order, 83 FR 504 (Dep’t
Commerce Jan. 4, 2018) ........................................................................ 3, 15

Certain Hardwood Plywood Products from the People’s Republic
of China, Countervailing Duty Order, 83 FR 513 (Dep’t
Commerce Jan. 4, 2018) .............................................................................. 3

Oil Country Tubular Goods from China: Preliminary
Affirmative Determinations of Circumvention, 86 FR 43627
(Dep’t Commerce Aug. 10, 2021) ............................................................. 20




                                                    iv
        Case 1:20-cv-03914-MMB Document 52                     Filed 08/25/21       Page 6 of 53




                                      GLOSSARY TERMS



American Pacific Plywood, Inc. (Plaintiff) ...................................... APPI

Cambodian Happy Home Wood Products Co., Ltd. (Plaintiff-
Intervenor) ........................................................................................... HH

Enforce and Protect Act .................................................................. EAPA

Generalized System of Preferences ................................................... GSP

InterGlobal Forest, LLC. (Consolidated Plaintiff) ............................IGF

LB Wood Cambodia Co., Ltd. (Plaintiff-Intervenor) .......................... LB

Office of Trade, Regulations & Rulings ........................................... ORR

Request for Information ..................................................................... RFI

Trade Remedy Law Enforcement Directorate ............................ TRLED

U.S. Customs and Border Protection ................................................ CBP

U.S. Global Forest, Inc (Consolidated Plaintiff). ............................. USG




                                                     v
       Case 1:20-cv-03914-MMB Document 52           Filed 08/25/21   Page 7 of 53
                                                                     PUBLIC VERSION


I.    INTRODUCTION
      Plaintiff-Intervenors LB Wood Cambodia Co., Ltd. (“LB”) and

Cambodian Happy Home Wood Products Co., Ltd. (“HH”) are

Cambodian Manufacturers of hardwood plywood. LB and HH were

interested parties to the consolidated EAPA Investigation 7321,

conducted by U.S. Customs and Border Protection (“CBP”) under 19

U.S.C. § 1517 of the Enforce and Protect Act (“EAPA”). As foreign

manufacturers, producers, and exporters of hardwood plywood, LB and

HH are interested parties in accordance with 19 U.S.C. §

1517(a)(6)(A)(i).

      LB sold and exported plywood to Plaintiff American Pacific

Plywood, Inc. (“APPI”) and Consolidated Plaintiff InterGlobal Forest,

LLC. (“IGF”); HH sold and exported plywood to Consolidated Plaintiff

U.S. Global Forest, Inc. (“USG”) (hereinafter, the U.S. importers are

collectively referred to as the “Plaintiffs”).

      Plaintiff-Intervenors agree with and adopt the factual background

and arguments set forth in Plaintiffs’ Rule 56.2 brief, Section II.1 See


1 Plaintiff-Intervenors clarify that on p.7 of Plaintiffs’ moving brief, the discussion
on Cambodian suppliers’ raw material purchases of veneers versus quantity of
finished plywood ultimately shipped to Plaintiffs relates only to LB and not HH.


                                            1
      Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 8 of 53
                                                            PUBLIC VERSION


Plaintiff and Consolidated Plaintiffs Rule 56.2 Memorandum In

Support of Motion for Judgment Upon the Agency Record, at 6-10 (Aug.

5, 2021) (“Plaintiffs’ Br.”) ECF No. 48.

II.   RULE 56.2 STATEMENT
      Pursuant to Rule 56.2(c)(1), Plaintiff-Intervenors hereby state the

administrative decision subject to appeal and the issues of law

presented:

      A. Administrative Determinations Subject to Appeal

      1. CBP’s Trade Remedy Law Enforcement Directorate (“TRLED”),

        Notice of Initiation of Investigation and Interim Measures –

        EAPA Cons. Case 7321 (October 1, 2019); not published in the

        Federal Register; available at

        https://www.cbp.gov/document/guidance/eapa-cons-

        investigation-number-7321-interglobal-forest-llc-american-

        pacific; Appx01020-01029 (“Interim Measures Notice”).

      2. TRLED, Notice of Determination as to Evasion (June 29, 2020);

        not published in the Federal Register; available at

        https://www.cbp.gov/document/guidance/eapa-cons-




                                     2
      Case 1:20-cv-03914-MMB Document 52     Filed 08/25/21   Page 9 of 53
                                                              PUBLIC VERSION


           investigation-number-7321-interglobal-forest-llc-american-

           pacific, Appx01034-01050 (“TRLED Determination”).

     3. CBP’s Office of Trade, Regulations & Rulings (“ORR”), Ltr. re:

           EAPA Case Number 7321; Certain Hardwood Plywood from the

           People’s Republic of China: Antidumping Duty Order, 83 FR

           504 (January 4, 2018) and Certain Hardwood Plywood from the

           People’s Republic of China: Countervailing Duty Order, 83 FR

           513 (January 4, 2018); U.S. Global Forest, Inc., Interglobal

           Forest LLC, and American Pacific Plywood, Inc.; 19 U.S.C.

           §1517; Administrative Review Decision (Nov. 5, 2020); (not

           published in the Federal Register; not available on CBP

           website); Appx01052-01074 (“ORR Decision”).

     B. Issues Presented

      1.     Issue One: Whether CBP’s imposition of interim measures

without any notification to Plaintiff-Intervenors violates Plaintiff-

Intervenors’ procedural due process rights and whether the interim

measures were justified by record evidence.

      2.     Issue Two: Whether CBP’s non-disclosure of confidential

data and information upon which TRLED justified its imposition of


                                      3
       Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 10 of 53
                                                             PUBLIC VERSION


interim measures and final determination and upon which ORR

justified its administrative review decision violated Plaintiff-

Intervenors’ procedural due process rights under 5 U.S.C. §555.

       3.   Issue Three: Whether TRLED’s final determination in EAPA

Inv. 7321 and ORR’s administrative review decision relying on

discredited trade information and undisclosed documents which

speculated without any substantive foundation that the plywood in

question was transshipped from China through Plaintiff-Intervenors’

plants are arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.

III.   STANDARD OF REVIEW

       This Court reviews whether CBP complied with all procedures

and whether any “determination, finding, or conclusion is arbitrary,

capricious, and abuse of discretion, or otherwise not in accordance with

law.” See 19 U.S.C. §1517(g)(2). Federal courts have recognized that

the standard of review for international trade cases also encompasses

the standards established under the APA, 5 U.S.C. §706(2)(A).

Changzhou Wujin Fine Chemical Factory Co. v. United States, 701 F.3d

1367, 1377 (Fed. Cir. 2012) (citation omitted).



                                     4
      Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 11 of 53
                                                            PUBLIC VERSION


      Plaintiff-Intervenors endorse and incorporate the comprehensive

discussion on the standard of review set forth in Plaintiffs’ brief. See

Plaintiffs’ Br. at 13-15.

IV.   SUMMARY OF ARGUMENT

      In EAPA Inv. 7321, TRLED imposed interim measures based on

unreliable trade data and confidential records from unrelated

proceedings. Plaintiff-Intervenors suffered irreparable harm from

TRLED’s failure to provide timely notice or an opportunity for Plaintiff-

Intervenors to rebut and defend against the allegations.

      Throughout the investigation, Plaintiff-Intervenors lacked access

to the confidential record, which further prevented Plaintiff-Intervenors

from developing a complete record. Moreover, when TRLED and ORR

did not understand Plaintiff-Intervenors’ books and records, they drew

unreasonable inferences and speculated that Plaintiff-Intervenors were

involved in transshipment of goods, without seeking clarifications. For

those reasons, TRLED’s and ORR’s determinations are arbitrary and

should be declared null and void.




                                     5
     Case 1:20-cv-03914-MMB Document 52       Filed 08/25/21   Page 12 of 53
                                                               PUBLIC VERSION


V.   ARGUMENT

     A. TRLED’s Imposition of Interim Measures Violates Plaintiff-
        Intervenors’ Procedural Due Process Rights.

           1. Facts Relied Upon By TRLED in Imposing Interim
              Measures

     Plaintiff-Intervenors agree with and adopt Plaintiffs’ statement of

facts and arguments relating to CBP’s imposition of interim measures.

See Plaintiffs’ R.56.2 Br. at 20-27, 65-73.

     It is worth emphasizing that the “Other Record Evidence” added

to the record by TRLED on September 12-13, and 16, 2019 that

remained undisclosed to Plaintiffs throughout the EAPA investigation

remained undisclosed to Plaintiff-Intervenors as well. See Interim

Measures Notice, Appx01027-01028; see also, TRLED, Memo to File re:

June 6, 2018 Site Visit (Sept. 12, 2019), Appx07018-07038 (“June 2018

Site Visits”); TRLED, Memo to File re: [



                         ] (Sept. 13, 2019) (“Sept. 13, 2019 Memo”),

Appx07040-07131; and TRLED, Memo to File re: [

                                                                        ] (Sept.

16, 2019) (“Sept. 16, 2019 Memo”), Appx07133-07176.



                                     6
     Case 1:20-cv-03914-MMB Document 52     Filed 08/25/21   Page 13 of 53
                                                             PUBLIC VERSION


     CBP’s June 6, 2018 site visits were conducted in connection with a

GSP audit of HH. As discussed in Plaintiffs’ brief, the record does not

include information to confirm that CBP followed its regulatory

requirements of pre-notice and communication with HH and certainly

violated its obligations to LB with respect that visit. See Plaintiffs’ Br.

at 54. The actual context in which the documents contained in the

three September 2019 memoranda were created remained unclear

throughout EAPA Inv 7321. In its Interim Measures Notice, TRLED

claimed that the documents were related to a GSP review of Cambodian

plywood; in its final determination, TRLED claimed that the documents

were created in a review of whether certain Cambodian engineered

wood flooring was subject to the antidumping and countervailing duties

on Multilayered Wood Flooring from China; in the administrative

review decision, ORR claimed that the visit was conducted as part of a

[                 ] but did not specify the product concerned. See

Interim Measures Notice at 8, Appx01027; TRLED Determination at

12, Appx01045; ORR Decision at 16, Appx01067.

     Moreover, to clarify, the documents included in CBP’s Sept. 13 &

16, 2019 Memoranda - CBP’s Customs Form 28 (“CF-28”), importer’s


                                     7
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 14 of 53
                                                           PUBLIC VERSION


response and related correspondence, and Customs Form 29 (“CF-29”) -

were issued to third-party importers, not named in EAPA Inv. 7321, for

their own specific entries of [           ] from HH. The third-party

importers are unaffiliated U.S. customers of HH. Although certain

documents included in the third-party importers’ CF-28 responses

originated from HH, those documents were provided from HH to the

importers, who then submitted them to CBP directly in their own CF-28

responses. Therefore, from the public versions disclosed by TRLED

during the investigation, HH was completely unable to discern or begin

to suspect what the underlying documents were, even though some

included documents are, in principle, HH’s own records. Needless to

say, LB had absolutely no idea what was included in the Sept. 13 & 16,

2019 Memoranda, as it was not privy to any of those documents or

associated with the underlying events at all.

           2. TRLED’s Interim Measures are Invalid Because They
              Lacked the Minimal Protections of Procedural Due
              Process and Did Not Support A Reasonable Suspicion of
              Evasion.

     Plaintiff-Intervenors submit that TRLED’s interim measures

imposed in EAPA Inv. 7321 are invalid for reasons set forth in




                                    8
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 15 of 53
                                                            PUBLIC VERSION


Plaintiffs’ brief. See Plaintiff’s R56.2 Br. at 27-64. Plaintiff-Intervenors

have, however, somewhat different legitimate interests that were

violated by CBP’s actions in conducting the EAPA Investigation. See id,

at 44-48.

     Although the EAPA allegation was filed against the Plaintiffs and

not Plaintiff-Intervenors, the Coalition for Fair Trade of Hardwood

Plywood (“Coalition”) alleged that the Plaintiffs transshipped Chinese-

origin hardwood plywood through LB and HH specifically. See

Coalition, Revised Allegation re: IGF at 10-13 (Appx01483-01486), APPI

at 10-11 (Appx01610-01611), and USG at 10-12 (Appx01681-01683)

(May 1 & 10, 2019).

     On October 1, 2019, TRLED informed Plaintiffs that, during its

secret investigations, TRLED had developed a record giving rise to a

“reasonable suspicion” of evasion of the Orders by the Plaintiffs and

consolidated the three initiated EAPA investigations into EAPA Inv.

7321. Interim Measures Notice, Appx01020 & Appx01028-01029. Also,

on October 1, 2019, TRLED notified Plaintiffs that it had imposed

interim measures on them, including requiring cash deposits from

Plaintiffs of 194.53% ad valorem on unliquidated entries (of hardwood


                                     9
     Case 1:20-cv-03914-MMB Document 52     Filed 08/25/21   Page 16 of 53
                                                             PUBLIC VERSION


plywood shipments exported to the U.S. by Plaintiff-Intervenors). See

id., Appx01021 & Appx01026-01028. In short, under this regulatory

scheme and certainly in EAPA Inv. 7321, Plaintiff-Intervenors were the

transshippers and Plaintiffs imported the transshipments.

     Unlike Plaintiffs in this case, TRLED did not even notify Plaintiff-

Intervenors of the imposition of interim measures, despite the fact that

TRLED, in its Interim Measures Notice, discussed LB’s and HH’s

operations in depth and publicly referred to LB and HH as Plaintiffs’

trading partners in Cambodia and the foreign parties that allegedly

facilitated the transshipment of Chinese plywood through Cambodia.

See id, Appx01024-01028. Plaintiff-Intervenors were not made aware of

EAPA Inv. 7321 at all until they were alerted by Plaintiffs, at which

time Plaintiffs also notified Plaintiff-Intervenors that their shipments

on the water had to be sent back and all outstanding Purchase Orders

had to be canceled due to CBP’s demand for cash deposits of almost

200% on such shipments.

     TRLED’s imposition of interim measures was an affirmative

action that affected Plaintiff-Intervenors’ legal rights. Plaintiff-

Intervenors were unable to receive compensation for the shipments that


                                     10
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 17 of 53
                                                            PUBLIC VERSION


were on the water. CBP’s demand of cash deposits at such an excessive

amount caused Plaintiff-Intervenors to lose their major customers and

potential new customers. Plaintiff-Intervenors had no opportunity to

renegotiate contracts with their upstream raw material suppliers.

Plaintiff-Intervenors faced (and still face) potential lawsuits from the

U.S. importers for damages because the U.S. importers ordered

hardwood plywood produced in Cambodia, which is not subject to

AD/CVD duties. The imposition of interim measures cost Plaintiff-

Intervenors’ their reputation, goodwill, and freedom to take advantage

of business opportunities, which caused irreparable harm to Plaintiff-

Intervenors. See Kwo Lee, Inc. v. United States, 24 F. Supp. 3d 1322,

1327 (Ct. Int'l Trade 2014). It is unreasonable for CBP to inflict such

irreparable harm on Plaintiff-Intervenors without notice at all, and no

opportunity to defend against the allegations prior to their imposition.

     Under normal AD and CVD proceedings that EAPA was enacted

to enforce, the U.S. Department of Commerce’s (“Commerce”) and U.S.

International Trade Commission’s public notifications on petitions and

investigation initiations enable implicated foreign producers and

exporters to actively protect their interests in the subject merchandise


                                    11
     Case 1:20-cv-03914-MMB Document 52     Filed 08/25/21   Page 18 of 53
                                                             PUBLIC VERSION


by reducing or cancelling shipments that might be subject to AD and

CVD preliminary measures. See Plaintiffs’ Br. at 54-57. In EAPA Inv.

7321, however, CBP provided Plaintiff-Intervenors – the foreign

producers and exporters of the alleged covered merchandise – no notice

or an opportunity to defend their production operations before they

were forced to fundamentally alter their business operations and to

have their products subject to almost 200% cash deposits rate from one

day to another.

     As discussed in Plaintiffs’ brief, although private citizens and

corporations have no vested right to engage in international trade, CBP

is nevertheless bound by the fundamental notion of fairness and

minimum dictates of due process, as set forth in U.S. jurisprudence and

in the APA. Notice prior to adverse action is at the heart of fairness,

and “fairness can rarely be obtained by secret, one-sided determination

of facts decisive of rights…[And n]o better instrument has been devised

for arriving at truth than to give a person in jeopardy of serious loss

notice of the case against him and opportunity to meet it.” Connecticut

v. Doehr, 501 U.S. 1, 16 (1991) (citation omitted); see Plaintiffs’ Br. at

27-44 (discussing Plaintiffs’ right to notice and counsel’s effective


                                     12
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 19 of 53
                                                            PUBLIC VERSION


representation before CBP imposes adverse actions). As with Plaintiffs,

TRLED gave Plaintiff-Intervenors no opportunity to retain counsel and

effectively defend against the interim measures or the underlying secret

information cited by TRLED in its Interim Measures Notice. In agency

proceedings, all interested parties including Plaintiff-Intervenors here

have the right to be heard for “presentation, adjustment, or

determination of an issue, request, or controversy in a proceeding.” 5

U.S.C. §555(b).

     Plaintiff-Intervenors agree with Plaintiffs that there is no

legitimate reason for CBP to withhold confidential information that was

used against interested parties in EAPA Inv. 7321 and not establish an

Administrative Protective Order (“APO”). See Plaintiffs’ Br. at 48-58.

Public versions of the documents, or even public summaries of

confidential information, are woefully insufficient to ensure effective

rebuttal and defense against the highly technical and specific hidden

allegations and agency findings, as minimum procedural due process

would require. See id. at 59-64.

     To illustrate the absurdity of defending an EAPA allegation

without access to actual confidential information, in the Interim


                                    13
      Case 1:20-cv-03914-MMB Document 52        Filed 08/25/21   Page 20 of 53
                                                                 PUBLIC VERSION


Measures Notice, TRLED claimed that the fact that “the [

          ] of Happy Home states that Happy Home ‘[

             ]’” supports its suspicion that the plywood exported by HH is

not of Cambodian-origin. See Interim Measures Notice at 8, Appx01027

(citing Sept. 16, 2019 Memo at 36). Page 36 of the September 16, 2019

Memo is an affidavit from HH’s [                          ] but submitted by

[




                                                           ]. See Sept. 16, 2021

Memo at 25-26, 36-38, Appx07157-07158, Appx07168-07170.2

      Without seeing the confidential information, Plaintiff-Intervenors

never had the chance to point out that CBP’s quote in the Interim

Measures Notice was incomplete and inaccurate. As can be seen now



2CF-28 responses filed by importers to CBP are treated as confidential information
based on CBP’s long-standing practice. As such, documents contained within
TRLED’s Sept 16, 2019 Memo are business confidential information of another
importer that would never have been disclosed to Plaintiff-Intervenors or Plaintiffs
absent an APO.




                                         14
        Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 21 of 53
                                                              PUBLIC VERSION


from the confidential record, the [                    ] of HH stated

explicitly that HH “[



          ]” Id., Appx07168 (emphasis supplied). TRLED selectively

quoted half of the sentence and claimed that HH admitted that it

[                                 ] in the Interim Measures Notice, which

was then repeated in TRLED’s Determination and again in ORR’s

Decision. See Interim Measures Notice at 8, Appx01027; TRLED

Determination at 12, Appx01045; ORR Decision at 17, Appx01068.

TRLED arbitrarily quoted, out of context, half of a sentence and

provided no opportunity for HH to review or rebut the inference. The

AD and CVD Orders on Hardwood Plywood from China expressly

exclude “multilayered wood flooring.” See e.g., AD Order, 83 FR 504,

512-513, Appendix - Scope, exclusion (3). If HH used the [

                                                                              ]

and [



                                                                 ], HH could




                                      15
     Case 1:20-cv-03914-MMB Document 52       Filed 08/25/21   Page 22 of 53
                                                               PUBLIC VERSION


not have “transshipped” the same [

              ] to Plaintiffs in this case.

     TRLED selectively quoted half of HH’s sentence that fit into its

pretextual narrative of transshipment and disregarded the other half of

the sentence. That went unnoticed throughout the EAPA investigation

because counsel had no access to the bracketed information in TRLED’s

Interim Measures Notice or the underlying Sept. 16 Memo. Placing

such secret information onto the record of EAPA Inv. 7321 is extremely

prejudicial to begin with, not to mention that TRLED never questioned

HH regarding its wood flooring production as part of a diligent

investigation of the allegation on appeal.

     In any event, TRLED’s Sept. 13&16, 2019 Memos should be

disregarded in their entirety. Plaintiff-Intervenors had no opportunity

to review such documents or rebut them. Further, the documents were

created in the context of a GSP review of wood flooring entries that

were produced and shipped to the U.S. in [                      ] and have no

relation whatsoever to the hardwood plywood imported by Plaintiffs

that are subject to EAPA Inv. 7321 or this period of investigation

(“POI”).


                                     16
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 23 of 53
                                                           PUBLIC VERSION


     In sum, TRLED failed to provide Plaintiff-Intervenors (any) notice

of the initiation of an EAPA investigation or the imposition of interim

measures against the hardwood plywood exported by Plaintiff-

Intervenors. TRLED also failed to provide Plaintiff-Intervenors an

opportunity to defend themselves before inflicting harsh and

irreparable harm to their businesses by imposing interim measures.

TRLED failed to establish an APO and disclose confidential information

used to support TRLED’s “reasonable suspicion” that Plaintiff-

Intervenors were transshipping Chinese-origin hardwood plywood

through Cambodia and to the U.S. Plaintiff-Intervenors were provided

no procedural due process rights to be heard and respond to the

allegations against them, which further prevented Plaintiff-Intervenors

from developing a complete and accurate record of issues considered by

TRLED prior to the imposition of interim measures and prior to making

a final determination, and, later by ORR, prior to making its

administrative review decision.

     Lastly, TRLED’s reasonable suspicion of evasion is

unsubstantiated because it is based on discredited country-wide trade

data and CBP’s internal email exchanges with conclusory statements


                                   17
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 24 of 53
                                                            PUBLIC VERSION


that something was typical or atypical of plywood produced in

Cambodia, with no corroborating evidence. Secret documents created in

proceedings completely unrelated to EAPA Inv. 7321 to which Plaintiff-

Intervenors and their legal representatives had no access during the

EAPA investigation cannot be a reasonable basis for the EAPA

investigation’s determinations, including the initiation itself. See

Plaintiffs’ Br. at 65-73.

      The procedural failure in this case involves actions that

contravene inarguably well-established parameters for governmental

action. This is not simply a mistake in process that requires a remand.

The actions of the government reveal failure after failure of essential

process that led to profound harm.

            3. Plaintiff-Intervenors Have No Administrative Remedies
               for Periodic Review of Their Exports to the U.S.

      The EAPA statute was enacted to enforce AD and CVD orders

that the U.S. Department of Commerce (“Commerce”) imposes upon

specific merchandise exported by specific foreign exporters/producers

from specific countries. Commerce is obligated to review and determine

the amount of AD and CVD duties every year. 19 U.S.C.



                                     18
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 25 of 53
                                                           PUBLIC VERSION


§§1675(a)(1)(A)&(B). In Commerce’s administrative reviews, the

foreign producer and exporter are always respondents with full

participatory rights. See 19 U.S.C. §1677f-1(c)(1)&(e)(1) (Commerce

must determine the individual weighted average AD and CVD rates “for

each known exporter and producer of the subject merchandise.”

{Emphasis added.} That circumstance compels CBP to afford the same

protections to Plaintiff-Intervenors, including that CBP conducts its

EAPA investigations fairly (notice before action; notice and opportunity

to correct discrepancies, the right to submit argument or request

internal review, etc).

     CBP’s EAPA statute and regulations, moreover, do not provide a

segue for foreign producers and exporters from CBP’s evasion

determination to Commerce’s administrative reviews. This is

problematic where, as here, TRLED’s and ORR’s finding of evasion is

based solely on a theory of commingling, with not one specific entry of

covered merchandise identified as a product of China.

     CBP’s claims that it cannot know whether Plaintiff-Intervenors

exported Chinese or Cambodian merchandise to the U.S. should be

resolved by allowing a certification procedure upon entry of the


                                   19
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 26 of 53
                                                            PUBLIC VERSION


merchandise into the U.S. Commerce often uses such procedures in

circumvention cases. See, e.g., Oil Country Tubular Goods from China:

Preliminary Affirmative Determinations of Circumvention, 86 FR

43627, 43628 (Dep’t Commerce Aug. 10, 2021) (exporters are permitted

to certify that their exports do not meet the criteria to be included

under the existent AD/CVD orders).

     Commerce theoretically allows a foreign exporter implicated in AD

and CVD proceedings by CBP’s evasion finding to participate in an

administrative review. See Aluminum Extrusions from China:

Preliminary Results of Antidumping Duty Administrative Review;

2019-2020, 86 FR 43168 (Dep’t Commerce Aug. 6, 2021) and

accompanying Decision Memorandum (July 30, 2021) (“Extrusions

Memo”). The mandatory respondent, Kingtom, is an exporter of

aluminum extrusions located in the Dominican Republic. CBP found

that the U.S. importers of Kingtom’s merchandise evaded the AD/CVD

orders. Extrusions Memo at 4. In its review, Commerce collected a vast

amount of information from Kingtom on the company’s production and

sales, but Commerce refused to consider that information because CBP

had already found evasion of Kingtom’s entries for the relevant time


                                    20
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 27 of 53
                                                            PUBLIC VERSION


period. Id. at 4-6, 12 & 13. Kingtom was also unable to name a Chinese

manufacturer of the covered merchandise because Kingtom stated that

itself produced all of the subject merchandise in the Dominican

Republic. Id. at 12&15. Commerce therefore considered Kingtom’s

statements “contradictory in law and fact” because Kingtom could not

have shipped subject merchandise to the U.S. and at the same time

have no shipments of subject merchandise. Id. at 12.

     Plaintiff-Intervenors’ situation is similar: In order to participate

in Commerce’s review, Plaintiff-Intervenors must have had sales of

subject merchandise (i.e., covered merchandise produced in China) to

the U.S. Yet, Plaintiff-Intervenors will never be able to participate in

an administrative review at Commerce because they had no shipments

of Chinese plywood to the U.S. Even though Commerce claims that the

EAPA law and AD/CVD law are meant to be implemented and enforced

“in tandem,” in fact, neither provides an administrative remedy for the

200% AD/CVD duties that CBP has imposed upon Plaintiff-Intervenors’

shipments. This kafkaesque outcome violates Commerce’s statute

requiring periodic reviews of AD/CVD orders. 19 U.S.C.

§§1675(a)(1)(A)&(B).


                                    21
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 28 of 53
                                                           PUBLIC VERSION


     In conclusion, because the agencies do not have a workable means

for exporters found to have evaded the AD/CVD orders to gain review of

the alleged offending shipments/entries or revise deposit rates, the

measures should be vacated, and the agencies should be ordered to

develop such measures before continuing to enforce the EAPA statute.

     B. TRLED’s Final Determination Is Unreasonable and Arbitrary.

     Plaintiff-Intervenors adopt the statement of facts set forth in

Plaintiffs’ brief concerning the events after TRLED notified the parties

of interim measures on October 1, 2019 to the date that TRLED

announced its final determination on June 29, 2020. See Plaintiffs’ Br.

at 74-80.

     By way of a brief background of the facts specific to Plaintiff-

Intervenors, on October 4, 2019, TRLED issued a “Request for

Information” (“RFI”) to each Plaintiff-Intervenor, to which Plaintiff-

Intervenors timely responded by the extended deadline. See TRLED,

RFI to Happy Home (Oct. 4, 2019), Appx07178-07186; TRLED, RFI to

LB Wood (Oct. 4, 2019), Appx44623-44631; HH, RFI Questionnaire

Response (Nov. 8, 2019), Appx20368-26617 (“HH Qre Rsp.”); LB, RFI

Questionnaire Response (Nov. 8, 2019), Appx26619-30901 (“LB Qre


                                    22
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 29 of 53
                                                           PUBLIC VERSION


Rsp.”). HH and LB each collected, translated, and submitted over 4,000

pages of documents that included raw material purchase records,

production records, and sales records, as well as their internal company

records from employees’ payroll records to financial records—all within

35 days.

     TRLED issued one round of supplemental Requests for

Information to Plaintiff-Intervenors. See TRLED, Supplemental RFI to

Happy Home (Nov. 21, 2019), Appx31130-31135; TRLED, Supplemental

RFI to LB Wood (Nov. 22, 2019), Appx31159-31165; HH, Supplemental

Questionnaire Response (Dec. 16, 2019), Appx31396-32983 (“HH Supp.

Rsp.”); LB, Supplemental Questionnaire Response, (Dec. 16, 2019),

Appx33178-44421(“LB Supp. Rsp.”). HH submitted over 1,500 pages of

documents and LB submitted over 10,000 pages of documents in their

supplemental RFI responses.

     Plaintiff-Intervenors prepared comprehensive responses

anticipating that TRLED would verify the accuracy of their responses

through on-site audits in Cambodia. TRLED initially scheduled

verification at Plaintiff-Intervenors’ plants in February 2020. On

January 31 and February 3, 2020, counsel to Plaintiff-Intervenors


                                   23
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 30 of 53
                                                            PUBLIC VERSION


notified TRLED via email of the novel Coronavirus outbreak (“COVID-

19”) related travel restrictions. See TRLED, Memorandum re: Adding

Information to the Administrative Record of EAPA Cons. Case 7321 -

Emails from Legal Counsel (Feb. 10, 2020), Appx44380-44382. On

February 11, 2020, TRLED postponed the verification and extended the

Written Arguments Deadline. See TRLED Memorandum re: Extension

of Written Arguments (Feb. 11, 2020), Appx45131. TRLED ultimately

cancelled verification altogether due to COVID-associated travel

restrictions.

      Notably, from the time that Plaintiff-Intervenors’ Supplemental

Questionnaire Responses were submitted in December 2019 to the time

when Plaintiffs and Plaintiff-Intervenors jointly filed their written

argument on May 14, 2020 (Appx44395-44401), TRLED elected to not

issue further supplemental questionnaires or seek clarification with

respect to the perceived deficiencies in Plaintiff-Intervenors’ statements

and records via written or other means. Indeed, Plaintiff-Intervenors

first learned that TRLED had doubts over their company records when

TRLED’s final determination was released on June 29, 2020. Surely,

this manner of administration of the EAPA statute deprived Plaintiff-


                                    24
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 31 of 53
                                                           PUBLIC VERSION


Intervenors the right to be heard and honored the APA only in the

breach thereof.

           1. TRLED’s Determination of Evasion Is Arbitrary and
              Based On An Incomplete and Inaccurate Agency Record.

     As discussed in Plaintiffs’ brief, TRLED never developed a record

that rose to the level of “substantial evidence” because much of the

information TRLED relied upon in its final determination was kept

secret from Plaintiff-Intervenors and Plaintiffs throughout the

investigation. See Plaintiffs’ Br. at 80-85. There was no timely

opportunity for Plaintiff-Intervenors or Plaintiffs to submit rebuttal

evidence that “fairly detracts” from the perceived discrepancies that fit

into TRLED’s pre-determined narrative of evasion. Id. TRLED, in the

final determination, speculated without specific evidence, that Plaintiff-

Intervenors “likely” commingled Chinese plywood with their own

plywood manufactured in Cambodia. See TRLED Determination,

Appx01040, Appx01045, Appx01048, Appx01050; Plaintiffs’ Br. at 85-

89. Speculation, however, cannot amount to “substantial evidence.”

See Plaintiffs’ Br. at 81-83 (discussing the substantial evidence

standard). Indeed, the best TRLED could do after a year-long




                                    25
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 32 of 53
                                                           PUBLIC VERSION


investigation was to offer pure speculation in the place any of hard

evidence of transshipment in these commercial combinations (exporter-

importer) subject of the investigation.

     Plaintiff-Intervenors concur with the arguments advanced in

Plaintiffs’ Brief in rebutting CBP Agent’s observations and conclusions

drawn from the June 6, 2018 Site Visits and TRLED’s rejection of the

production capacity calculation provided by Plaintiff-Intervenors. See

id. at 85-98. Plaintiff-Intervenors highlight with specific examples that

TRLED’s determination that Plaintiff-Intervenors’ Records are

unreliable or that Plaintiff-Intervenors likely commingled Chinese-

plywood with plywood produced in Cambodia are arbitrary conclusions.

In particular, TRLED never sought clarification from Plaintiff-

Intervenors, which should have occurred as part of a fair and diligent

investigation.

                 a. TRLED Did Not Issue Supplemental Questionnaires
                    Regarding Perceived Deficiencies in Plaintiff-
                    Intervenors’ Responses and Records.

       TRLED administered the investigation and made the final

determination without observing basic notions of fairness. TRLED

drew unreasonable and adverse conclusions in instances where it did


                                    26
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 33 of 53
                                                            PUBLIC VERSION


not fully understand Plaintiff-Intervenors’ records but never sought

clarification from Plaintiff-Intervenors. When TRLED had doubts or

concerns with respect to Plaintiff-Intervenors’ questionnaire responses

and/or documents, TRLED was obligated to issue further supplemental

questionnaires and provide Plaintiff-Intervenors an opportunity to

clarify, correct, and explain their responses. Plaintiff-Intervenors

placed voluminous information onto the record in response to TRLED’s

questionnaires to substantiate that they produced hardwood plywood

onsite in Cambodia. Plaintiff-Intervenors are unable to foresee or

predict from and among those 1000s of pages whether TRLED would

have any doubts or concerns over any particular piece of evidence

submitted if such doubts were not communicated to Plaintiff-

Intervenors. It was incumbent upon TRLED to announce the

discrepancies between TRLED’s limited observations and to seek

clarifications from Plaintiff-Intervenors to avoid arbitrary decision-

making.


     The standard of arbitrary, capricious, or an abuse of discretion of

agency action “is not so much a particular set of substantive commands

but rather it is a process, a process of learning through reasoned


                                    27
     Case 1:20-cv-03914-MMB Document 52     Filed 08/25/21   Page 34 of 53
                                                             PUBLIC VERSION


argument, that is the antithesis of the ‘arbitrary.’” FCC v. Fox TV

Stations, Inc., 556 U.S. 502, 548 (2009) (citation omitted). TRLED could

not have “learn[ed] through reasoned argument” if it never provided the

opportunity for Plaintiff-Intervenors to present reasoned arguments.

     For instance, TRLED perceived inconsistencies over LB’s record

statements and documentation. Particularly, LB stated that its owner

[          ] produces plywood but was not involved in the sale or

production of LB Wood’s plywood production, but LB stated elsewhere

in the same questionnaire response that [               ] provided LB Wood

with machinery, raw materials, and some management personnel, and

LB’s Account Payable Ledger indicated that LB purchased veneers from

[          ]. See TRLED Determination at 7, Appx01040. If TRLED

had inquired into this “inconsistency,” LB would have explained that its

statement that [           ] provided raw materials was in response to

the question requesting LB to explain “any business relationships your

company had or has with the owners of the companies.” See LB Qre

Rsp. at 5-6, Appx30891-30892. Because the question was posed in

present and past tense, LB interpreted the question to cover not only

the POI but from the date that it was established, so LB truthfully


                                   28
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 35 of 53
                                                            PUBLIC VERSION


explained that [           ] provided LB raw materials as part of the

owner’s investment to enable LB’s initial development and production

of plywood. See id.

     The Period of Investigation (“POI”) listed on TRLED’s

questionnaire is “June 5, 2018 onward”, and therefore, without

specification like using past tense in the question, LB presumed that

TRLED was inquiring into events during the POI, which is what LB

meant when it responded that [              ] was not involved in the

production and sales of subject merchandise. See id. at 7, Appx30893.

Moreover, LB’s statement is fully corroborated by the accounts payable

details that show LB purchased veneers from [                ] only from

January to April of 2018, i.e., prior to the POI and within the first six

months of its operations. Indeed, there is no discrepancy in LB’s

statements and records; the so-called discrepancy is easily explained if

TRLED had only raised the issue prior to making an affirmative

determination, based in-part on that issue. This Court has admonished

trade agencies for using a predatory “gotcha” policy for not asking

questions or not providing parties an opportunity to explain, as it “does

not promote cooperation or accuracy or reasonable disclosure by


                                    29
      Case 1:20-cv-03914-MMB Document 52          Filed 08/25/21   Page 36 of 53
                                                                   PUBLIC VERSION


cooperation parties.” Bowe-Passat v. United States, 17 C.I.T. 335, 343

(1993).

      Similarly, TRLED questioned HH’s claim that it produced

plywood from individual veneers because HH’s raw material purchase

packages included [                   ] of “other plywood” that were used in

HH’s multilayered wood flooring production. See TRLED

Determination, Appx01048.3 TRLED used HH’s mere [

            ] to support the theory that HH commingled Chinese plywood

with plywood produced in Cambodia. HH had translated in those

purchase packages that those were “flooring core.” HH could not know,

however, that TRLED had doubts about whether the material was

actually flooring core used in wood flooring production. If TRLED had

issued a supplemental questionnaire regarding those transactions, HH

could have easily explained that although flooring core purchased in the

relevant transactions can be sold as plywood in theory, it was



3HH clarifies that this is not ORR’s new allegation against HH as stated in
Plaintiffs’ moving brief. See Plaintiffs’ Br. at 126-126. Plaintiffs indeed discussed
this issue in its argument against TRLED’s Final Determination. Id. at 115-116.
Nonetheless, counsel to HH had no idea to what TRLED or ORR was referring
because the discussion was heavily bracketed, until counsel had access to the
confidential records under JPO in this litigation.


                                          30
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 37 of 53
                                                           PUBLIC VERSION


impossible that HH commingled the imported flooring core with the

plywood it produced and sold to USG, as documented below.

     TRLED noticed that several other documents included in the

relevant purchase packages such as Cambodian Customs declaration

forms and invoices indicated that HH imported plywood, but TRLED

neglected to consider an important aspect of the problem: that each

Cambodian Customs declaration form and commercial documents listed

the sizes of the imported flooring core, which were all 1220x1220(mm).

See HH Qre Rsp. at Exhibit 11, Appx25581-25587, Appx21772-21775,

Appx22199-22202, Appx25728-25731, Appx25739-25742, Appx26295-

26298, Appx26531-26534. All the plywood HH exported to the U.S. was

at about 1220x2400(mm), regardless of thickness, as listed in HH’s

Exhibit 1 summary page and supported by the underlying individual

sales packages. See id, Exhibit 1, Appx20443-20451. HH would never

produce, and no customer would ever buy, a piece of plywood at

1220x2400 made with two pieces of 1220x1220 plywood glued side-by-

side because such finished plywood cannot hold weight. The center

would easily break and render the merchandise unusable. TRLED was

wrong in claiming that there was no indication that the imported


                                  31
      Case 1:20-cv-03914-MMB Document 52         Filed 08/25/21   Page 38 of 53
                                                                  PUBLIC VERSION


plywood was flooring core aside from the translation of the contract’s

Chinese characters of the commercial invoice. TRLED Determination,

Appx01048. It would have been impossible for HH to incorporate the

imported “flooring core” plywood into the 1220x2440 plywood sold to the

U.S. Agency action that fails to consider an important aspect of the

problem is arbitrary and capricious. See Motor Vehicle Mfrs. Ass’n v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (citations

omitted).

      There are many other perceived discrepancies in TRLED’s final

determination that are not discrepancies at all, such as the proposition

that LB’s payroll records cannot be reconciled to the company’s financial

documents, LB’s consumption of veneers did not match the veneers it

purchased, LB’s purchases of raw materials does not tie to production

runs, USG’s payment to HH’s Chinese affiliates, USG’s payroll records

cannot be reconciled to the company’s financial documents, USG’s

payments to HH does not reconcile with CBP entry data, and entry-

specific issues with a few shipments to each of the Plaintiffs.4 See e.g.,


4Plaintiff-Intervenors do not brief each of these issues because the Court has not
decided to conduct a trial de novo and Plaintiff-Intervenors cannot practically do so
within the current word limit.


                                         32
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 39 of 53
                                                           PUBLIC VERSION


TRLED Determination at 5-17, Appx01038-01050. All of these issues

that TRLED discussed in its determination could have been resolved if

TRLED had timely informed the parties of its concerns; but TRLED did

no such thing.


     TRLED administered the investigation in a prejudicial and

pretextual manner and failed to seek clarification when it did not

understand Plaintiff-Intervenors’ books and records. Moreover, after

TRLED made its final determination, Plaintiff-Intervenors only had

access to the public version of the determination, and thus Plaintiff-

Intervenors had to guess, based on the bracket size and the citation, the

content of TRLED’s references and then address perceived

discrepancies in requests for review before the ORR. A process in which

parties to an agency investigation need to guess how and why the

agency made its decision and what evidence forms the basis of the

agency’s decision is inherently unreasonable and unfair—the very

definition of arbitrary agency action.




                                    33
      Case 1:20-cv-03914-MMB Document 52        Filed 08/25/21   Page 40 of 53
                                                                 PUBLIC VERSION


                b. TRLED Based Its Determination on Flawed
                   Information and Confidential Information That It
                   Never Disclosed to Plaintiff-Intervenors.

      Plaintiffs and Plaintiff-Intervenors demonstrated in their joint

written arguments filed before TRLED why the country-wide trade data

on the record are flawed, as summarized in Plaintiff’s brief. See

Plaintiff’s R56.2 Br. at 111-115. Apart from all the irreconcilable

aspects already mentioned, Plaintiff-Intervenors highlight another

inconsistency that further renders the country-wide export and import

data on the record unreliable.5

      TRLED claimed in the final determination that HH exported

[     ] plywood to the U.S. in 2016 and 2017 than Cambodia [

                     ], and concluded thus HH likely commingled Chinese

plywood with plywood HH produced in Cambodia. See TRLED

Determination at 15-16, Appx01048-01049. The data used in TRLED’s

comparison came from the 2017 Forestry Yearbook and CBP’s entry

data. See id. at Footnote 133 (citing “September 6, memorandum” and

TRLED Memorandum, Adding Information to the Administrative



5This was not discussed in any filings before the agency because counsel lacked
access to the business confidential information.



                                        34
      Case 1:20-cv-03914-MMB Document 52         Filed 08/25/21   Page 41 of 53
                                                                  PUBLIC VERSION


Record of EAPA Cons. Case 7321, 2017 Forestry Yearbook (Jan. 9,

2020) (“2017 FAOStat YB”), Appx44693). The “September 6,

memorandum” is nowhere to be found on the administrative record.

Because TRLED refers to it in Footnote 134 as “CBP entry data,”

Plaintiff-Intervenors suspect that the HH total plywood export figures

come from the January 6, 2020 Memo.6 See TRLED, Memorandum re:

Entries from Happy Home and LB (Jan. 6, 2020) (“Jan. 6 CBP Data”),

Appx44365-44377.


      In the final determination, TRLED maintained that the 2017

FAOStat YB is a reliable source after Plaintiffs and Plaintiff-

Intervenors pointed out in the written argument that this data does not

reconcile with other country-wide data on the record. It has now

become clear, by reviewing the confidential version of TRLED’s final

determination, that the 2017 FAOStat YB data also has irreconcilable

differences with CBP data. Based on the 2017 FAOStat YB, Cambodia

exported a total of 4,000 m3 of plywood to the entire world in 2017. See

2017 FAOStat YB at 222, Appx44933; see also, Respondents’ Written



6 Plaintiff-Intervenors’ suspicion is unconfirmed to this day because the data
included in the Jan. 6, 2020 Memo is illegible.


                                         35
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 42 of 53
                                                           PUBLIC VERSION


Arguments at 6, Appx44396. The CBP data placed on the record by

TRLED purportedly shows that HH alone exported [                ] m3 from

Cambodia to the U.S. in 2017. CBP knew that the Cambodian FAOStat

YB data was deeply flawed and unusable, based on CBP’s own entry

data, but pressed ahead nonetheless.

     To be sure, CBP’s entry data often contain mistakes due to human

error in filling out 7501 Entry Summary forms. Counsel has no way of

verifying the HH 2017 export figures until CBP refiles a legible copy of

its Jan. 6 memo and puts all the underlying entry packages onto the

administrative record. CBP’s HH’s 2017 [           ] m3 export quantity

is unsupported by HH’s own sales records, which are not on the EAPA

Inv. 7321 administrative record because TRLED never asked HH to

submit pre-POI U.S. sales data.

      In essence, if TRLED insists that the 2017 FAOStat YB is

reliable, then all data in there must carry equal weight, including the

2017 total plywood export quantity (4,000 m3) from Cambodia to the

U.S. that renders CBP’s entry data TRLED used in the Chart on page

16 of the final determination (Appx01049) inaccurate and unreliable.




                                   36
      Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 43 of 53
                                                            PUBLIC VERSION


TRLED cannot cherry-pick a piece of data within a source that appears

to support its position and turn a blind-eye to other pieces from the

same source that do not support its position. That is, by definition, an

arbitrary analysis.


      Indeed, during the EAPA investigation, Plaintiff-Intervenors were

deprived of an opportunity to review, provide rebuttal, clarification or

corrections to other confidential record evidence, such as the

information included in CBP’s June 2018 Site Visits. Due process

“forbids an agency to use evidence in a way that forecloses an

opportunity to offer a contrary presentation.” Bowman Transp., Inc. v.

Arkansas-Best Freight System, Inc., 419 U.S. 281, 289 n.4 (1974).

Plaintiff-Intervenors were afforded no procedural due process rights.

The only proper remedy is for this Court to declare the investigation

null and void for failure to provide Plaintiffs and Plaintiff-Intervenors

the procedural due process rights due to them. See Plaintiffs’ Br. at 62-

64.

      C. ORR’s Administrative Review in EAPA Inv. 7321

      After TRLED’s final determination, Plaintiffs and Plaintiff-

Intervenors timely requested an administrative review with ORR on


                                    37
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 44 of 53
                                                            PUBLIC VERSION


August 10, 2020, pursuant to 19 U.S.C. §1517(f). See USG, Request for

Administrative Review (August 10, 2020), Appx44456-44457 (“USG/HH

Rev. Req.); IGF and APPI Request for Administrative Review (Aug. 10,

2020), Appx44461-44497 (“APPI/IGF Rev. Req.”); and LB Request for

Review (Aug. 10, 2020), Appx44499-44539 (“LB Rev. Req.”). ORR

acknowledged receipt of the review requests and supporting briefs filed

by Plaintiff-Intervenors, but stated:

     Although {Plaintiff-Intervenors} are considered interested
     parties as per 19 CFR § 165.1, LB Wood and Happy Home
     are not considered parties to the investigation. Only parties
     to the investigation are entitled to file a request for review.
     See, 19 CFR §165.41(a). Accordingly, LB Wood’s and Happy
     Home’s requests are not proper requests and are not
     considered for purposes of this administrative review
     determination. However, facts already on the record and
     related to these entities have been considered.
See ORR Decision at 2, Appx01053.

     ORR did not explicitly reject the review requests filed by Plaintiff-

Intervenors, yet ORR clearly did not consider the arguments advanced

in Plaintiff-Intervenors’ review requests. ORR erred in its handling of

Plaintiff-Intervenors’ review requests. Moreover, ORR’s decision is

arbitrary and capricious because it rests upon an incomplete record and

inaccurate information.



                                    38
     Case 1:20-cv-03914-MMB Document 52     Filed 08/25/21   Page 45 of 53
                                                             PUBLIC VERSION


           1. ORR’s Mis-Handling of Plaintiff-Intervenors’ Review
              Requests

     ORR cited its own regulation as the basis for not considering

Plaintiff-Intervenors’ Review Requests. See id., Appx01053. However,

CBP’s EAPA regulation, 19 CFR Part 165, is only an interpretive rule

that the Court should afford little deference to, for the lack of notice-

and-comment procedure. See Plaintiffs’ Br. at 35-40. As such, ORR

cannot rely on the interpretive rule to reject substantive arguments

made in Plaintiff-Intervenors’ review requests, when the EAPA statute

does not prohibit foreign producers/exporters from filing review

requests. See 19 U.S.C. §1517(f)(1) (specifically authorizing U.S.

importers and the alleger to request an administrative review).


     Further, Plaintiff-Intervenors filed their review request in part

relying on TRLED’s treatment of the joint written arguments filed by

Plaintiffs and Plaintiff-Intervenors. The term “party/parties to an

investigation” is unilaterally created and defined by CBP in 19 C.F.R.

§165.1 to include only the EAPA alleger and the U.S. importer who

allegedly engaged in evasion at entry. See 19 CFR § 165.1. CBP’s

regulations that specify requirements of filing written arguments before




                                     39
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 46 of 53
                                                            PUBLIC VERSION


TRLED and requirements of filing administrative review request before

ORR both use this term. Compare 19 CFR § 165.25(a) with 19 CFR §

165.41(a). Plaintiffs and Plaintiff-Intervenors jointly filed their written

arguments, which was acknowledged and accepted by TRLED just a few

months before ORR took issue with Plaintiff-Intervenors’ review

requests. CBP’s position with respect to who has rights to file briefs

obviously changed, but CBP failed to timely notify Plaintiff-Intervenors,

or the public, for that matter. It is arbitrary and capricious for an

agency to change policy without any reasonable justification, let alone

not even announcing the policy change, as CBP did here. See Motor

Vehicle Mfrs., 463 U.S. at 40-43 (1983) (holding that the agency must

articulate a satisfactory explanation for a change in practice).

     Moreover, even if ORR had justifications to not consider Plaintiff-

Intervenors’ review requests, ORR should have timely notified Plaintiffs

and Plaintiff-Intervenors so that Plaintiffs could take other corrective

measures, such as withdrawing their review requests and filing new

review requests incorporating arguments made in Plaintiff-Intervenors’

review requests. As discussed in Plaintiffs’ Rule 56.2 briefs and above,

CBP placed culpability squarely at the feet of Plaintiff-Intervenors in


                                    40
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 47 of 53
                                                            PUBLIC VERSION


claiming that they had motive and opportunity to transship Chinese

plywood, and much of TRLED’s final determination is based on

perceived inconsistencies in Plaintiff-Intervenors’ statements and

documents. See Plaintiffs’ Br. at 118-120. Plaintiffs cannot be expected

to stand as surrogates to defend the exporters’ books and records by

proxy. In addition, it is not necessarily the case that parties to an

EAPA investigation are all represented by the same counsel, and,

without an APO, even counsel have no access to other parties’

confidential records and record deficiencies perceived by the agency.

CBP’s muzzling of the true target of the investigation thus renders its

administrative procedure the stuff of farce.

           2. ORR Failed to Conduct a De Novo Review of TRLED’s
              Final Determination.

     Following the mishandling of Plaintiff-Intervenors’ request for

review briefs, ORR also failed to review TRLED’s final determination de

novo. Much of ORR’s decision affirming TRLED’s final determination

involved merely reciting the facts that TRLED cited. ORR may not

have even reviewed the underlying record and certainly did not seek

any clarifications from Plaintiff-Intervenors after it learned from the




                                    41
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 48 of 53
                                                            PUBLIC VERSION


review requests that the perceived inconsistencies could be easily

addressed.

     For instance, LB explained that it purchased certain veneers from

its parent company [            ] at the beginning of its operations

outside of the POI, which does not contradict the statement that

[            ] was not involved in LB’s sales and production of plywood

during the POI. See LB Rev. Req at 22-23, Appx44527-44528. ORR

completely ignored this statement, maintaining that “statements that

[                                                               ] and

statements that [

                                              ] cannot both be accurate.”

ORR Decision at 15, Appx01066. Surely, they can both be accurate

because circumstances change over time.

     Another example is that in IGF’s and APPI’s Review Request

counsel cited all the photographs placed on the record by the importers

that show LB had functioning production equipment, without knowing

what machine was, in CBP Agent’s view, “broken up into multiple

pieces” and “covered in thick layer of dust.” APPI/IGF Rev. Req. at 16-




                                    42
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 49 of 53
                                                           PUBLIC VERSION


17, Appx44483-44484. IGF and APPI also expressed concern that the

record is devoid of any evidence that the CBP Agent had the requisite

expertise to assess plywood machine capacity or even understand how

the equipment operated. Id. at 17-19, Appx44484-44486. ORR did not

discuss or compare any of the photographs cited in the parties’ review

requests to the photographs CBP received from its Agent concerning the

June 6, 2018 visit. See ORR Decision at 15-16, Appx01066-01067.

     With respect to USG and HH, ORR continued to rely on the

undisclosed Sept. 13 & 16, 2019 Memos, to which HH and USG had no

access. Appx01068. For instance, ORR repeated the selectively quoted

HH statement regarding HH’s imports of a limited amount of [

           ] used in its wood flooring production in CF-28 responses

filed by the third-party importer that is completely unrelated to EAPA

Inv. 7321. Id. Likewise, ORR completely ignored USG’s and HH’s

concerns over the CBP Agent’s expertise. See USG/HH Rev. Req. at 16-

17, Appx44445-44446; ORR Decision at 17-18, Appx01068-01069.

     The fact that ORR failed to conduct the required de novo review of

TRLED’s final determination is evident also from the fact that ORR




                                   43
     Case 1:20-cv-03914-MMB Document 52    Filed 08/25/21   Page 50 of 53
                                                            PUBLIC VERSION


even carried on incorrect record cites from TRLED’s final determination

of the “September 6 Memorandum”. See ORR Decision at 18, Footnote

58, Appx01069. ORR recited TRLED’s analysis that “Happy Home

exported [     ] plywood to the United States in 2016 and 2017 than

Cambodia [                                ]58” See Appx01069. If ORR

had actually reviewed the records instead of repeating what TRLED

claimed, it would not have cited to the same non-existent “September 6

memorandum”.

     Moreover, ORR’s Decision was not based on substantial evidence

for the same reason that TRLED’s final determination was not. The

record remained fatally incomplete because it lacks Plaintiff-

Intervenors’ responses to the so-called evidence that was withheld from

them. That is, for all practical purposes, not a record at all. See

Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402 (1971)

(after-the-fact explanations even in the form of affidavits do not

constitute a record that can support agency action).

     Like the TRLED Determination, the ORR Decision was also based

on “isolated tidbits of data which suggest a result contrary to the clear




                                    44
      Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 51 of 53
                                                            PUBLIC VERSION


weight of the evidence.” See USX Corp. v. United States, 11 CIT 82, 84,

655 F. Supp. 487, 489 (1987). Much of the “isolated tidbits of data” and

CBP’s incorrect analysis of Plaintiff-Intervenors’ documents were kept

from counsel during the entire investigation. “An elementary and

fundamental requirement of due process in any proceeding which is to

be accorded finality is notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the

action and afford them an opportunity to present their objections.”

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950).

Agency records developed in secrecy cannot withstand judicial review.

VI.   CONCLUSION AND PRAYER FOR RELIEF

      EAPA Inv. 7321 is a case that is marred by procedural

deficiencies. Further, no reasonable connection exists between the

record facts and the conclusions that TRLED and ORR reached.

      The Court should find that the procedural infirmities infecting

CBP’s EAPA interpretive rules require CBP’s corrective action to

establish investigation procedures that do not violate the parties’ rights

to notice and opportunity to be heard. For EAPA Inv. 7321, however,

CBP has no means to correct those defects, and therefore, the Court


                                    45
     Case 1:20-cv-03914-MMB Document 52   Filed 08/25/21   Page 52 of 53
                                                           PUBLIC VERSION


should order CBP to withdraw its determinations in this case and

remove its enforcement measures against Plaintiffs.

     Should the Court be unable to detect any due process violations or

deficiencies in CBP’s EAPA regulations, Plaintiff-Intervenors request

that the Court find that CBP’s determinations were arbitrary and

capricious. Moreover, because CBP did not consider the whole record,

the determinations necessarily could not be based on substantial

evidence.


                                       Respectfully submitted,


                                       /s/ Gregory S. Menegaz

                                       Gregory S. Menegaz
                                       J. Kevin Horgan
                                       Alexandra H. Salzman*
                                       DEKIEFFER & HORGAN, PLLC
                                       Suite 410
                                       1090 Vermont Ave., N.W. 20005
                                       Tel: (202) 783-6900
                                       email: gmenegaz@dhlaw.com
                                       Counsel to Plaintiff-Intervenors
Date: August 25, 2021

                                       *Admitted to California Bar; practice
                                       supervised by attorneys of the firm who
                                       are active D.C. Bar members pursuant to
                                       D.C. Bar Rule 49(c)(8).




                                  46
       Case 1:20-cv-03914-MMB Document 52          Filed 08/25/21   Page 53 of 53




                        Word Count Certificate of Compliance


       This brief has been prepared utilizing Microsoft Word 2007 using a

proportionally spaced typeface (14 point Century font).

       In accordance with this Court’s Scheduling Order and the Chambers

Procedures of the United States Court of International Trade, the undersigned

certifies that his brief complies with the word limitations set forth. Specifically,

excluding those exempted portions of the brief, as set forth in 2 B (1) of the

Chambers Procedures, I hereby certify that this brief contains 7,998 words. In

accordance with the Chambers Procedures, this certified word count is based on the

word count feature in the word processing system (Microsoft Word) used to prepare

this brief.


                                        /s/ Gregory S. Menegaz

                                        Gregory S. Menegaz
                                        DEKIEFFER & HORGAN, PLLC
                                        Suite 410
                                        1090 Vermont Ave., N.W. 20005
                                        Tel: (202) 783-6900
                                        Fax: (202) 783-6909
                                        email: gmenegaz@dhlaw.com
                                        Counsel to Plaintiff-Intervenors




                                           1
